PER CURIAM
Taxpayer appeals from a judgment of the Oregon Tax Court that affirmed the Department of Revenue’s assessment of personal income tax against taxpayer for the 1991 tax year. Taxpayer contends that the gain that he realized upon the exercise of a stock option given to him by his employer was not taxable in Oregon, because he no longer was an Oregon resident at the time he exercised the option.
This court has considered each of taxpayer’s supporting legal arguments and concludes that none is well taken. An explanation of our reasons for affirming the Tax Court’s decision unlikely would benefit the bench, bar, or public.
The judgment of the Tax Court is affirmed.